Citation Nr: 1607529	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-33 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left upper extremity neuropathy.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to increased ratings for right upper extremity radiculopathy, currently assigned "staged" ratings of 20 percent prior to May 16, 2013 and 40 percent from that date.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to increased ratings for cervical spine degenerative disc disease (DDD), currently assigned "staged" ratings of 10 percent prior to May 16, 2013 and 20 percent from that date.

6.  Entitlement to a compensable rating for tension headaches.

7.  Entitlement to a compensable rating for right ear hearing loss.


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from March 2000 to March 2004.  He also had subsequent National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011 (denied service connection for left ear hearing loss, granted service connection for PTSD and assigned a 10 percent rating, effective January 12, 2010, granted service connection for cervical spine disability and assigned a 10 percent rating, effective January 12, 2010, and granted service connection for right ear hearing loss and assigned a 0 percent rating, effective April 10, 2010) and March 2013 (denied service connection for left upper extremity neuropathy, granted service connection for right upper extremity radiculopathy and assigned a 20 percent rating, effective September 13, 2011, and granted service connection for tension headaches and assigned a 0 percent rating, effective September 13, 2011) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2013, the RO increased the Veteran's PTSD rating to 30 percent, effective January 12, 2010, assigned a staged increased rating to 20 percent for cervical spine disability, effective May 16, 2013, and assigned a staged increased rating to 40 percent for right upper extremity radiculopathy, effective May 16, 2013.  In July 2015, the Veteran was scheduled for a Travel Board hearing; however, he failed to report.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The Veteran's designated representative attorney, David L. Huffman, has lost authority to represent claimants before VA.  The Veteran was so advised by letter, in October 2015, and afforded opportunity to secure alternate representation.  He has not responded.  Therefore, the Board will proceed with the understanding that he is pursuing the appeal pro se.
The issues of service connection for left upper extremity neuropathy and an increased rating for PTSD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the Veteran has a left ear hearing loss disability for VA purposes. 

2.  From February 7, 2013, the Veteran's cervical spine disability is shown to be manifested by muscle spasm or guarding severe enough to result in an abnormal gait; forward flexion limited to 30 degrees or a combined range of motion limited to 170 degrees were not shown; ankylosis, separately ratable neurological manifestations other than right lower extremity radiculopathy, and incapacitating episodes were not shown.

3.  Prior to February 7, 2013, the Veteran is not shown to have had forward flexion limited to 30 degrees or a combined range of motion limited to 170 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, separately ratable neurological manifestations other than right lower extremity radiculopathy, and incapacitating episodes were not shown.

4.  Prior to May 16, 2013, the Veteran's right upper extremity radiculopathy was not shown to be manifested by more than mild incomplete paralysis.

5.  From May 16, 2013, the Veteran's right upper extremity radiculopathy is not shown to be manifested by more than moderate incomplete paralysis.

6.  The Veteran's service-connected tension headaches do not more nearly approximate impairment greater than headaches with less frequent attacks; characteristic prostrating attacks are not shown.

7.  Throughout, the Veteran's right ear hearing acuity is not shown to have met the schedular criteria for a compensable rating.


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not warranted.   38 U.S.C.A.
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  A 20 percent (but no higher) rating for the Veteran's cervical spine DDD is warranted from February 7, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5242 (2015).

3.  Prior to February 7, 2013, a rating in excess of 10 percent for the Veteran's cervical spine DDD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 5242 (2015).

4.  Prior to May 16, 2013, a rating in excess of 10 percent for the Veteran's right upper extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §4.124a, Code 8510 (2015).

5.  From May 16, 2013, a rating in excess of 20 percent for the Veteran's right upper extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §4.124a, Code 8510 (2015).

6.  A compensable rating for the Veteran's tension headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Code 8100 (2015).  

7.  A compensable rating for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January 2010 and October 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice medical records are associated with the record.  The Board notes that the Veteran was scheduled for a hearing in April 2013 before a decision review officer, but in an informal conference, he elected to waive his hearing in lieu of having examinations scheduled.

The Veteran was afforded VA examinations to assess the severity of his disabilities in November 2010 (spine, hearing), February 2013 (spine, radiculopathy, and headaches), and May 2013 (spine, radiculopathy, and headaches).  The Board finds that the reports of these examinations are adequate for rating purposes.  The examinations were thorough and contained the findings needed to address the issues on appeal.  

With regard to the Veteran's contentions (through his former representative) in the November 2013 substantive appeal that the Veteran was not properly notified of his audiological examination scheduled in May 2013, the Board notes that a review of the record reflects that the Veteran was properly notified at his current address of record.  Notably, he appeared for three other examinations at the same time (and was notified at the same address where notification was sent for the audiological examination).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the record is adequate to decide the matters of service connection for left ear hearing loss and increased ratings for right ear hearing loss, right upper extremity radiculopathy, cervical spine DDD, and tension headaches, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Service Connection - Left Ear Hearing loss

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has left ear hearing loss due to noise exposure in service.  His service personnel records show that he was awarded the Combat Action Ribbon in service and thus exposure to noise in service is conceded.

A March 2010 audiology note indicates that the Veteran noticed hearing difficulties for the past several years.  On authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
0
0
0
5
1.25

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  It was noted that hearing was within normal limits bilaterally and that amplification is not indicated.  It was further noted that there were no functional communication problems.

On November 2010 VA audio examination, the Veteran reported excessive noise exposure from serving in the infantry, from loud helicopters, Humvees, 5 tons, and other loud AAVs.  He reported minimal post service occupational noise exposure and denied any recreational noise exposure.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
15
10
15
20
15

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner indicated that testing revealed normal hearing in the left ear.  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  No audiometry during the pendency of the instant claim has found the Veteran to have a left ear hearing loss disability as defined in 38 C.F.R. § 3.385.  Notably, audiometry on March 2010 treatment record and November 2010 VA examination did not demonstrate a left ear hearing loss disability as defined in 38 C.F.R. § 3.385.  Therefore, the record as it stands simply does not show that the Veteran has a current left ear hearing loss disability.  Consequently, he has not presented a valid claim of service connection for left ear hearing loss, and the appeal in this matter must be denied.  

As noted above, the Board acknowledges that the Veteran failed to report for a May 2013 VA examination which may have shown additional evidence relevant to his claim.  However, VA regulations address the consequences of a failure to report for a scheduled VA medical examination and provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination in an original claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655.  Here, the Veteran has not presented good cause for his failure to report for the May 2013 VA audiological examination which may have provided evidence critical to his claim.  

The Board has considered the Veteran's lay statements to the effect that he has a left ear hearing loss disability due to service.  However, although he is competent to testify to symptoms, such as difficulty hearing, the diagnosis of a hearing loss disability cannot be established by lay self-observation because such specific diagnosis is established by clinical findings of speech discrimination scores and audiometric thresholds.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of such disability has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a left ear hearing loss disability.  Consequently, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating - Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,    8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Cervical Spine DDD

The Veteran contends that his cervical spine disability is more severe than is reflected by his current 10 and 20 percent ratings.

On November 2010 VA spine examination, the Veteran reported injuring his neck in service and continuing to have pain after discharge.  He reported constant dull, achy pain, which he rates a 2-7 on a pain scale.  He stated that during flare-ups, the pain is sharp.  He reported that flare-ups usually occur 2-3 times per week, last only a few minutes, and occur with certain head movements.  The Veteran reported guarding his movement during a flare-up until the sharp pain goes away.  Paresthesias and numbness symptoms were noted; however, there was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls, and unsteadiness.  There was also no history of fatigue and spasm, but a history of decreased motion, stiffness, weakness, and spine pain.  An inspection of the spine revealed no biggus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, atrophy or ankylosis.  Guarding and pain with motion were shown.  The examiner noted though that muscle spasm, tenderness or guarding was not severe enough to result in an abnormal gait or abnormal spinal contour.  Cervical spine range of motion studies showed flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 35 degrees, and left and right lateral rotation to 75 degrees.  There was objective evidence of pain on active range of motion, but no additional limitations after repetitive-use testing.  A reflex exam, a motor exam, and a sensory exam were normal.  Imaging studies showed minimal to mild degenerative changes of the cervical spine.  The examiner indicated that the Veteran worked as a correctional officer and is employed full-time.  The examiner noted that the Veteran's cervical spine degenerative joint disease causes increased absenteeism, but has minimal impairment in physical activity such as chores, exercise, and recreation.

On February 2013 VA neck conditions examination, the examiner noted a diagnosis of cervical spine DDD.  The Veteran denied flare-ups explaining that he has pain on a daily basis.  Range of motion studies showed forward flexion to 40 degrees with objective evidence of painful motion at 40 degrees; extension to 40 degrees with objective evidence of painful motion at 40 degrees; right and left lateral flexion to 40 degrees with no objective evidence of painful motion; and right and left lateral rotation to 70 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing.  Functional loss was noted to be less movement than normal and pain on movement.  There was no evidence of localized tenderness or pain to palpation; however, there was guarding or muscle spasm of the cervical spine severe enough to result in an abnormal gait.  Muscle strength testing and a reflex exam were normal.  Right upper extremity radiculopathy was found (and is discussed below); however, there was no evidence of other neurologic abnormalities related to the cervical spine.  The Veteran also did not have intervertebral disc syndrome or use assistive devices.  Cervical spine imaging studies showed arthritis, but did not show a vertebral fracture or any other significant diagnostic test findings.  The examiner stated that the Veteran's cervical spine DDD impacts physical employment, but would not affect sedentary employment.

On May 2013 VA neck conditions examination, the examiner noted a diagnosis of cervical spine DDD.  The Veteran denied flare-ups explaining that he has pain on a daily basis.  Range of motion testing showed forward flexion to 40 degrees with objective evidence of painful motion at 35 degrees; extension to 20 degrees with objective evidence of painful motion at 20 degrees; right and left lateral flexion to 40 degrees with no objective evidence of painful motion; and right and left lateral rotation to 60 degrees with no objective evidence of painful motion.  He was not shown to have additional limitation in range of motion following repetitive-use testing.  Functional loss was noted as less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was no evidence of localized tenderness or pain to palpation.  The Veteran did have guarding or muscle spasm of the cervical spine severe enough to result in an abnormal gait.  Muscle strength testing showed no less than active movement against some resistance.  There was no evidence of muscle atrophy and his reflexes were normal.

Right upper extremity radiculopathy was found (and is discussed below); however, there was no evidence of any other neurologic abnormalities related to the cervical spine.  It was also noted that the Veteran did not have intervertebral disc syndrome and did not use assistive devices.  Imaging studies of the cervical spine documented arthritis, but did not show any other significant findings.  The examiner indicated that the Veteran cannot lift, carry, and move heavy objects due to his neck DDD with right upper extremity radiculopathy, but that sedentary employment would not be affected.

In the Veteran's November 2013 substantive appeal, his representative stated that the Veteran's cervical spine symptoms are more consistent with an evaluation of least 30 percent.

Prior to May 16, 2013, the Veteran's cervical spine DDD has been rated 10 percent disabling under Code 5242 for degenerative arthritis of the spine, which provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in a higher rating.  From May 16, 2013, the Veteran's cervical spine DDD is rated 20 percent disabling.

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the cervical spine is 340 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the Formula for Rating Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, n.1.   

Following a review of the evidence during this period (prior to May 16, 2013), the Board notes that the evidence does not show or approximate forward flexion limited to 30 degrees and the combined range of motion has been greater than 170 degrees.  Notably, on November 2010 VA examination, cervical forward flexion was normal and the combined range of motion was 310 degrees, significantly higher than 170 degrees.  On February 2013 VA examination, forward flexion was to 40 degrees, only 5 degrees less than normal, and the combined range of motion was 300 degrees, again significantly higher than 170 degrees.

However, on February 2013 VA examination, the examiner noted that the Veteran had guarding or muscle spasm of the cervical spine severe enough to result in an abnormal gait.  This finding was not found on November 2010 VA examination or any time prior to the February 2013 examination.  Accordingly, a 20 percent rating is warranted from February 7, 2013, the date of examination when this finding was first shown.

A higher rating under the General Formula is not warranted from February 7, 2013, as there is no evidence that forward flexion of the cervical spine is 15 degrees or less and there is no evidence of ankylosis.  Notably, on May 2013 VA examination, cervical forward flexion was to 40 degrees, only 5 degrees less than normal.  Further, while there was evidence of guarding or muscle spasm severe enough to result in an abnormal gait, this is entirely encompassed by the criteria for a 20 percent rating.  A higher rating is also not warranted based on intervertebral disc syndrome as incapacitating episodes due to the cervical spine have not been shown.  

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca,    8 Vet. App. at 205.  In this regard, while there is some evidence of muscle spasm or guarding which has been shown to result in an abnormal gait, this is now being compensated with the 20 percent rating being assigned.  Further, there was no evidence of muscle atrophy and the Veteran's strength and reflexes were found to be normal.  Significantly, there was no additional limitation found after repetitive-use testing.  The Board acknowledges the Veteran's complaints of pain, pain on motion, and flare-ups; however, the Board notes that while these complaints are factors for consideration, pain without associated functional impairment does not constitute additional limitation of motion under DeLuca.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no evidence to suggest that the Veteran's functional loss is equivalent to or approximating forward flexion of the cervical spine to 15 degrees or less or cervical spine ankylosis. 

The Board notes that it has considered rating the Veteran's cervical spine disability under Code 5003 [arthritis], but has determined that doing so would not avail the Veteran.  Code 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Code for the specific joint or joints involved.  As noted above, all cervical spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria-the General Rating Formula for Diseases and Injuries of the Spine-which include consideration of any limitation of motion.  See 38 C.F.R. § 4.71a, Codes 5235-5242.

The evidence also does not show that there were any further (other than right lower extremity radiculopathy -discussed below) separately ratable neurologic abnormalities.  Notably, on November 2010 VA examination, a sensory examination was normal and on February 2013 VA examination, it was noted that there was no evidence of neurologic abnormalities related to the cervical spine (other than right upper extremity radiculopathy).

Accordingly, the Board finds that a 20 percent rating, but no higher, is warranted, effective February 7, 2013.  A rating in excess of 10 percent prior to this date is not warranted.

The Board has considered whether referral of the cervical spine disability for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Notably, he alleges pain, limitation of motion due to pain, some guarding of movement, and flare-ups.  The effects of his symptoms are now being compensated by the 10 and 20 percent ratings assigned.   Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the Veteran's cervical spine disability (and associated radiculopathy) impacts on his ability to work.  However, there is no evidence to suggest, nor does he contend, that such limitations prevent him from working or that he is currently unemployed due to these disabilities.  Significantly, on November 2010 VA examination, the examiner noted that while the cervical spine disability would cause increased absenteeism, it would have minimal impact on his physical activities.  On February and May 2013 VA examinations, the examiners indicated that his disability would impact physical employment, but would not affect sedentary employment.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  

Right Upper Extremity Radiculopathy

The Veteran contends that his right upper extremity radiculopathy is more severe than is reflected by his current 20 and 40 percent ratings.

On November 2010 VA spine examination, the Veteran reported intermittent numbness and tingling in his upper extremities, worse on the right side.

On February 2013 VA neck conditions examination, right upper extremity radiculopathy was diagnosed.  The Veteran reported tingling and numbness in both hands, more on the right than on the left, and stated that it has been getting progressively worse.  A sensory exam showed decreased sensation to light touch in the right hand/fingers.  Right upper extremity radiculopathy was noted to be manifested by mild constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness and was shown to involve the C5/C6, C7, and C8/T1 nerve roots (upper, middle, and lower radicular groups).  The examiner indicated that the right upper extremity radiculopathy was mild in severity.  Following an examination, the examiner indicated that the Veteran has constant radicular nerve pinching or irritation due to his neck DDD which leads to his right upper extremity radiculopathy.

On May 2013 VA neck conditions examination, the examiner noted a diagnosis of right upper extremity radiculopathy.  A sensory examination showed decreased sensation in the right inner/outer arm and hand/fingers.  Sensation was otherwise normal.  The right upper extremity was shown to be manifested by mild constant pain, mild intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  There was involvement of the C5/C6, C7, and C8/T1 nerve roots (upper, middle, and lower radicular groups).  The examiner indicated that right upper extremity radiculopathy was moderate in severity.  The examiner noted that the Veteran's cervical spine DDD with right upper extremity radiculopathy would impact physical employment, but would not affect sedentary employment.

In the Veteran's November 2013 substantive appeal, his representative stated that the Veteran's symptoms are consistent with an evaluation of at least 40 percent.

Prior to May 16, 2013

Prior to May 16, 2013, the Veteran's right upper extremity radiculopathy has been found to be 20 percent disabling under Code 8510.  Code 8510 pertains to the upper radicular group (fifth and sixth cervicals) and provides for a 20 percent rating for mild incomplete paralysis of the major extremity, a 40 percent rating for moderate incomplete paralysis, and a 50 percent rating for severe incomplete paralysis.  A 70 percent rating is warranted for complete paralysis (all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected).  The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  [The Board notes that Codes 8511 and 8512 pertain to the lower and middle radicular groups, which have been shown to be affected by the Veteran's cervical spine disability; however, ratings under these codes are identical to the ratings provided under Code 8510.  Thus, rating under either of these Codes would offer the Veteran no additional benefit.] 

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. §  4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Prior to May 16, 2013, the Board finds that the right upper extremity disability picture is manifested by no more than mild incomplete paralysis.  In this regard, on November 2010 VA examination for the spine, the Veteran reported only intermittent numbness and tingling in his upper extremities, suggesting a less severe disability picture.  On February 2013 VA examination, an examination found that the Veteran's right upper extremity radiculopathy was no more than mild in severity and was manifested by mild pain, paresthesias and/or dysesthesias, and numbness.  The Board finds that these findings do not show or suggest a disability picture more nearly approximating moderate or severe incomplete paralysis, or complete paralysis.  For these reasons, the Board finds that a rating in excess of 20 percent prior to May 16, 2013 for right upper extremity radiculopathy is not warranted.

From May 16, 2013

From May 16, 2013, the Veteran's right upper extremity radiculopathy has been found to be 40 percent disabling under Code 8510.

From May 16, 2013, the Board finds that the right upper extremity disability picture is manifested by no more than moderate incomplete paralysis.  In this regard, on May 2013 VA neck conditions examination, the right upper extremity was shown to be manifested by mild constant pain, mild intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  After a review of the record and examination of the Veteran, the examiner found that the Veteran's right upper extremity radiculopathy disability was of no more than moderate severity.  Considering this evidence, the Board finds no evidence to show or suggest a disability picture more nearly approximating severe incomplete paralysis or complete paralysis.  Notably, the Veteran has not alleged he has complete paralysis of his right upper extremity.  For these reasons, the Board finds that a rating in excess of 40 percent from May 16, 2013 for right upper extremity radiculopathy is not warranted.

The Board has considered whether referral of the right upper extremity radiculopathy disability for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Notably, he alleges pain, tingling, and numbness, which is currently being compensated by the 20 and 40 percent ratings assigned.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the Veteran's right upper extremity radiculopathy impacts on his ability to work.  However, there is no evidence to suggest, nor does he contend, that such limitations prevent him from working or that he is currently unemployed due to this disability.  Significantly, on May 2013 VA examination, the examiner noted that this disability would impact on physical employment, but would not affect sedentary employment.  Therefore, the matter of entitlement to a TDIU is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  


Tension Headaches

The Veteran contends that a compensable rating is warranted for his service-connected tension headaches.

On February 2013 VA headaches examination, tension headaches were diagnosed.  It was noted that the Veteran takes 800 mg of Ibuprofen as needed.  Headache symptoms included pain localized to one side of the head, pain worsening with physical activity, and pain that is aggravated by wearing helmets.  It was noted that he did not experience non-headache symptoms.  The duration of typical head pain was noted to be 1-2 days.  The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  There was no evidence of any other significant diagnostic test findings and the examiner indicated that the Veteran's headache condition does not impact his ability to work.

On May 2013 VA headaches examination, tension headaches were diagnosed.  It was noted that the Veteran takes 800mg of Ibuprofen and over the counter Advil for his headaches and that he experiences pulsating or throbbing head pain, pain on both sides of the head, and pain that worsens with physical activity.  Non-headache symptoms associated with headaches were noted to be sensitivity to light and sound, changes in vision, and sensory changes.  Typical head pain was noted to last 1-2 days on both sides of his head.  The Veteran reported that his headaches start from the neck and go all the way to his vertex.  The examiner indicated that the Veteran does not experience characteristic prostrating attacks of migraine or non-migraine pain.  It was noted that there were no other significant diagnostic test findings and no functional impact due to the headache condition.  Following an examination, the examiner opined that the Veteran has referred tension headaches/cephalgia due to same segmental nerve innervation from his cervical spine DDD.

In the Veteran's November 2013 substantive appeal, his representative stated that the Veteran's symptoms are more consistent with an evaluation of at least 10 percent.

The Veteran's tension headaches have been assigned a 0 percent rating under Code 8100, which provides for a 0 percent rating for migraine headaches with less frequent attacks, a 10 percent rating for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months, a 30 percent rating for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, and a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  
	
Following a review of the evidence, the Board finds that a compensable rating for tension headaches is not warranted under Code 8100.  In this regard, on February and May 2013 VA examinations, the Veteran was not shown to have or experience characteristic prostrating attacks of migraine or non-migraine pain.  Accordingly, the Veteran's less severe headache symptomatology is squarely within the criteria for a noncompensable rating, in that he is being compensated for tension headaches with less frequent attacks.  The evidence does not more nearly approximate, nor does the Veteran contend, that he has prostrating attacks averaging one in 2 months over the last several months, or of greater frequency.  Notably, on May 2013 VA examination, the examiner noted that there was no functional impact due to the Veteran's headache condition.  Therefore, the claim for a schedular rating in excess of 0 percent for tension headaches must be denied.

In evaluating the Veteran's claim for increase, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is the Board's conclusion, however, that the Veteran's tension headaches have never been of a severity to warrant compensable ratings.  "Staged ratings" are not warranted.

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is currently assigned a 0 percent rating for his tension headaches.  The evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Notably, the Veteran has reported less frequent attacks of tension headaches.  This is specifically contemplated by the 0 percent rating currently assigned.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 115.  

Finally, the Veteran has not alleged that he is unable to work due to his headache disability.  Further, on May 2013 VA examination, the examiner found that the Veteran's headache disability would not impact his ability to work.  Accordingly, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 452-53.

Right Ear Hearing Loss

The Veteran contends that his right ear hearing loss is more severe than is reflected by his current 0 percent rating.

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.
 
Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A March 2010 audiology note indicates that the Veteran noticed hearing difficulties for the past several years.  On authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
0
10
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  It was noted that hearing was within normal limits bilaterally and that amplification was not indicated.  It was further noted that there were no functional communication problems.

On November 2010 VA audio examination, the Veteran reported excessive noise exposure from serving in the infantry, from loud helicopters, Humvees, 5 tons, and other loud AAVs.  He reported minimal post service occupational noise exposure and denied any recreational noise exposure.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
15
20
20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.

The examiner indicated that testing revealed normal hearing progressing to a mild sensorineural hearing loss in the right ear accompanied by occasional tinnitus.  The examiner noted that his hearing would have significant effects on the Veteran's occupation, noting decreased concentration and hearing difficulty.

As noted above, the Veteran is presently rated 0 percent for his right ear hearing loss.  Considering the evidence above, the Board finds that he is not entitled to a rating in excess of 0 percent during the pendency of his appeal.  No audiometry of record shows or approximates a right ear hearing loss disability that meets the criteria for a compensable rating.  Further, no audiometry of record shows or approximates an exceptional pattern of hearing loss.

To the extent that the Veteran asserts that his right ear hearing impairment is greater than that reflected by the 0 percent rating assigned, the Board acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  See Barr, 21 Vet. App. at 303.  However, as a layperson, he is not competent to establish the level of his hearing disability by his own opinion.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

And, as noted above, the Board acknowledges that the Veteran failed to report for a May 2013 VA examination which may have shown additional evidence relevant to his claim.  However, VA regulations address the consequences of a failure to report for a scheduled VA medical examination and provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination in an original claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655.  Here, the Veteran has not presented good cause for his failure to report for the May 2013 VA audiological examination which may have provided evidence critical to his claim.  

Accordingly, the Board finds that a rating in excess of 0 percent for right ear hearing loss is not warranted.

The evidentiary record also does not show any manifestations of, or functional impairment due to, right ear hearing loss not encompassed by the schedular criteria.  The Veteran has indicated he has trouble hearing.  However, the Board notes that difficulty hearing is encompassed by the schedular criteria and such contention does not indicate an exceptional or unusual disability picture.  The Board finds that the schedular criteria clearly encompasses the symptoms and impairment shown, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R.           § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's subjective complaints are of record, but do not provide the basis for providing additional benefit.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Finally, the Veteran has not suggested that he is unable to work due to his right ear hearing loss.  Although the November 2010 VA audiology examination report notes that the Veteran's hearing would have significant effects on his occupation, it is not shown nor does the Veteran contend that his right ear hearing loss disability prevents him from working or securing gainful employment.  Notably, on November 2010 VA examination (for the spine), it was noted that the Veteran worked full-time as a correctional officer.  Accordingly, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 452-53.


ORDER

Service connection for left ear hearing loss is denied.

A 20 percent rating for cervical spine DDD is granted, effective February 7, 2013, subject to the regulations governing payment of monetary awards.

A rating for cervical spine DDD in excess of 10 percent prior to February 7, 2013, and in excess of 20 percent from that date, is denied.

A rating for right upper extremity radiculopathy in excess of 10 percent prior to May 16, 2013 is denied.

A rating for right upper extremity radiculopathy in excess of 20 percent from May 16, 2013 is denied.

A rating for tension headaches in excess of 0 percent is denied.

A rating for right ear hearing loss in excess of 0 percent is denied. 


REMAND

The Veteran contends that he has left upper extremity neuropathy due to his service-connected cervical spine disability or alternatively due to a cervical spine injury in service.  He has reported tingling and numbness in his left hand and upper extremity.  Service treatment records indicate numbness in the hands, pain radiating up the left arm, soft tissue trauma to the left hand, and a neck injury.  The Board notes that the Veteran was afforded VA examinations to evaluate his spine and any associated neurological symptoms in November 2010, February 2013, and May 2013 and examination reports do not indicate a diagnosis of neuropathy of the left upper extremity.  However, as the Veteran is shown to have served in Iraq, a medical opinion is needed as to whether any left upper extremity symptom alleged may be due to an undiagnosed illness.

Additionally, the Veteran is contending that an increased rating is warranted for his service-connected PTSD.  In February 2012 correspondence, the Veteran's former attorney indicated that there are 3 pages of medical records from Walter Reed Medical Center dated March 25, 2008 relevant to the Veteran's claim.  In February 2013 correspondence, the Veteran indicated that the treatment was for his PTSD and is in support of his appeal.  A review of the record reflects that these records have not been obtained.  VA treatment records are constructively of record and as they may contain information pertinent to the Veteran's claim, attempts to secure them must be made. 


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any outstanding or updated records of evaluations or treatment the Veteran has received for the disabilities remaining on appeal, to specifically include 3 pages of Walter Reed treatment records for PTSD dated in March 25, 2008.

2.  Then, arrange for the Veteran to be examined to determine the existence, nature, and etiology of any disability of the left upper extremity manifested by numbness and tingling.  Any necessary testing should be conducted.  The record and a copy of this Remand must be reviewed in conjunction with the examination, and the examiner must indicate that such review occurred.

(a)  The examiner should note and detail all reported neurological symptoms of the Veteran's left upper extremity.  The examiner should conduct a comprehensive examination and provide details about the onset, frequency, duration, and severity of all symptoms related to the Veteran's left upper extremity neurological complaints.

(b)  The examiner should specifically state whether the Veteran's left upper extremity neurological complaints, which include tingling and numbness, are attributed to a known clinical diagnosis.

(c)  If any symptoms of a left upper extremity disorder have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

(d)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's left upper extremity neurological complaints and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(e)  For each diagnosed left upper extremity neurological disorder, the examiner should render an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia and/or a neck injury therein.

The examiner should consider and discuss as necessary the Veteran's STRs noting numbness in the hands, pain radiating up the left arm, soft tissue trauma to the left hand, and a neck injury, and the November 2010, February 2013, and May 2013 VA examination reports.

3.  Thereafter, review the record and readjudicate the claims remaining on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


